Filed 11/8/21 P. v. Saner CA1/2
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A159086
 v.
 MICHAEL JAY SANER,                                                     (Mendocino County Super. Ct.
                                                                         No. SCTMCRCR 17-91107)
           Defendant and Appellant.


         A jury found defendant Michael Jay Saner guilty of first degree murder
(Pen. Code, § 187, subd. (a)) and found he personally discharged a firearm
causing death (id., § 12022.53, subd. (d)) and personally used a dangerous or
deadly weapon (variously described as tear gas, pepper spray, bear spray,
and mace) (id., § 12022, subd. (b)(1)). Defendant was sentenced to 50 years to
life in prison.
         On appeal, defendant contends (1) his counsel was ineffective in failing
to object to evidence that he possessed a knife when he was arrested; (2) the
trial court erred in failing to instruct the jury on imperfect self-defense sua
sponte; (3) the prosecutor misstated the law on provocation during her closing
argument and defense counsel was ineffective in failing to object; and (4)
there was insufficient evidence to support the finding of use of a dangerous or
deadly weapon.



                                                               1
      The Attorney General points out the trial court failed to impose the
enhancement for use of a dangerous or deadly weapon and argues the matter
should be remanded.
      We remand for the trial court to strike or impose the term for the
dangerous or deadly weapon enhancement and otherwise affirm.
            FACTUAL AND PROCEDURAL BACKGROUND
      A jury trial began on October 1, 2019. There was no dispute defendant
killed William Martinez on August 6, 2017, and the killing was illegal. The
issue for the jury, as defense counsel explained in his opening statement, was
“to decide what kind of illegal killing this was.”
Stipulated Facts
      The parties stipulated to the following facts related to the offense,
defendant’s arrest, and the criminal history of victim Martinez. Martinez
died of single gunshot wound to the lower right side of his back and the
trajectory of the shot was back to front. Defendant’s landlord provided law
enforcement a shotgun, which was the firearm defendant “was armed with
and used . . . in the commission of the alleged crime.” On August 6, 2017,
Mendocino County Sheriff Deputies found defendant in a vehicle at a church
in Comptche and arrested him around 9:23 p.m. Martinez had a prior
conviction for manslaughter and aggravated assault in Utah in 1985.
The Prosecution’s Case
      Steven Ohm lived outside the town of Navarro in a rural subdivision.
He allowed Martinez to park his truck on Ohm’s property and sleep in his
truck.
      On August 6, 2017, Martinez arrived at Ohm’s property around 5:00 or
5:30 p.m. Ohm and Martinez sat down to eat dinner outside at a picnic table




                                        2
next to Ohm’s house. Before they started eating, Ohm noticed defendant on
his property, “peering around the side of [an out]building.”
      Ohm testified defendant’s eyes met his, then defendant stepped
forward and said, “he was going to kill me.” Defendant raised “a can of
pepper spray or mace” and “started fogging the zone that the table was in.”
Ohm “ducked to avoid the propellant.” Ohm testified that, upon recognizing
defendant’s voice, Martinez (who was apparently facing away from
defendant) spun around, got up from the picnic table, and tried to get away.
Defendant “let loose with the . . . shotgun,” shooting Martinez in the back.
Ohm said to defendant, “What are you doing?” They looked at each other,
and defendant turned around and walked away. Defendant did not appear
frightened or surprised to Ohm; he had “just a blank stare” and seemed calm.
      Ohm testified defendant’s emotional state was “very fragile” in the
week before the shooting.
      The shooting was reported to law enforcement at 6:50 p.m., and
Detective Luis Espinoza responded to Ohm’s property around 7:40 p.m. He
found no weapons on or around Martinez’s body.
      Defendant was arrested in a church parking lot around 9:30 p.m. A
knife was found on his person. In his vehicle, a 12-pack box of beer with six
unopened cans was on the front passenger side floorboard, a beer can was in
the console, and two plastic gloves were on the front seat.
      Espinoza interviewed defendant later that night, and a videorecording
of the interview was played for the jury.
      Defendant claimed not to know what he was in custody for. Espinoza
asked whether he lived with anyone, and defendant started complaining
about Martinez, whom he called “Willy.” Defendant said Martinez was “a
meth head,” psychopath, and “registered gang member,” who was



                                       3
“threatening my life constantly.” Defendant said he kicked Martinez out
three different times and Martinez stole his tools. The last time he kicked
Martinez out was July 1. He said, “The guy’s a fucking whack job. He’s
fucking nuts. And, uh, and uh, he’s constantly threatening to beat—he—he
beat the shit out of me. He broke two ribs over here.”
      Defendant said that on the day of the shooting he gave Martinez $50 in
exchange for a key and address where his stolen tools were supposed to be
stored. Defendant got a ride from Pastor Moyer to look for the tools, but
there was no place matching the address Martinez had given. The pastor
gave defendant a ride home, and then he “was just at home drinking” and
listening to the radio. That was the last thing defendant remembered.
Defendant told the detectives he may have drunk six beers that evening. He
said he was “halfway drunk” and he called Pastor Moyer, asking the pastor to
meet him behind the church because he did not feel safe at home. He said,
“So I went to the church ‘cause I was afraid he was gonna come by there and
retaliate.” Espinoza asked why Martinez would want to retaliate, and
defendant responded that Martinez had sold him a van for $150, and
Martinez wanted the van back because he could sell it to someone else for
$400. Martinez told defendant that he owed Martinez $250.
      Defendant denied that he had or owned any firearms and denied firing
a gun. He did not remember going to Ohm’s house. He said, “Maybe I drank
too much and blacked out,” adding that he drank brandy and hard alcohol
made him black out. While maintaining he did not remember what he did,
defendant told the detectives, “I think I lost my mind, you know, at the time.
I, I think I, I think I was temporarily fucking insane ‘cause I didn’t know
what the fuck to do.” Subsequently, Espinoza told defendant he killed
Martinez, and defendant responded, “No way, I killed him, killed him?”



                                       4
      The day after the shooting, Espinoza interviewed Douglas Moyer, the
pastor of the church in Comptche where defendant was arrested. The parties
stipulated that the jury could accept the transcript of Pastor Moyer’s
interview as his testimony.
      Moyer told the detectives he was aware of conflict between defendant
and Martinez. Moyer did not know whether to believe all of defendant’s
complaints about Martinez.
      The day of the shooting, Moyer gave defendant a ride to look for a
storage locker where Martinez said defendant’s tools were. Defendant told
Moyer he was trying to get a restraining order and did not know how to do it.
At one point, defendant asked Moyer, “If I . . . have a restraining order, then
can I shoot him if he comes around?”
      On the drive back to defendant’s place, they saw Martinez in his truck.
Moyer pulled over, and defendant and Martinez talked to each other.
Martinez said defendant owed him money for a van, and defendant said he
had paid for the van and he needed his tools. Moyer described the
conversation as “a little heated, particularly from [defendant].” Martinez
“was more subdued, but just as emphatic.” But neither one threatened the
other. After this interaction, defendant “was calm” and said he was done
with Martinez. Moyer drove defendant to a market, where he bought beer.
Defendant told Moyer he had to drink a beer to calm down and said, “He
better not come around.” Moyer dropped defendant off at his place around
5:00 p.m. Defendant said he had a shotgun and that he would shoot
Martinez in the leg to make him tell him where his tools were. Moyer
described defendant as “very frustrated,” but he thought defendant’s
reference to his shotgun was only bravado.




                                       5
      In his investigation, Detective Espinoza reviewed a series of 911 calls.
Martinez called 911 from a pay phone multiples times on August 1. In the
calls, Martinez reported that defendant stole his van. In one call, Martinez
told the dispatcher, “Mike [Saner] just crashed through the fence in my van.
He’s got the gun in the front seat, he almost ran me over, and he’s out on the
road now driving and he’s drunk. So I think I can catch him between here
and Ukiah, but I’m going to get my gun, too.” The dispatcher told Martinez
not to put himself in any danger, and Martinez responded, “No, I want to get
him. He’s drunk, he’s got my van.”
Defense
      The defense theory was the killing was manslaughter—either
involuntary because defendant was unconscious at the time of the offense due
to voluntary intoxication or voluntary because he acted in a heat of passion.
The defense called witnesses who had seen defendant immediately before and
after the shooting, witnesses to establish defendant had been afraid of
Martinez for some time and that he had reason to be, and expert witnesses to
address the potential physiological effects of alcohol and the medications
defendant was taking. Defendant also testified.
      Ohm’s neighbor, Janet Roberts, was sitting in her car in Ohm’s
driveway in the early evening of August 6 and saw defendant walk down
Ohm’s driveway. She said, “Hi, Mike,” and defendant responded, “I am going
to get Willy.” She testified defendant had a revolver and appeared “pretty
focused on his mission.” Evidence was also presented that Roberts told law
enforcement defendant was wearing a black glove and was unstable on his
feet, drunk, and “crazy” when she saw him in Ohm’s driveway.
      Lucas Weinrich, a logger, encountered defendant in the woods after the
shooting. He testified defendant seemed “[a]ll whacked out.” Defendant did



                                       6
not seem like he knew what was going on, and “he was fidgety and [a] little
bit confused.” Weinrich, who had never seen defendant before that evening,
testified, “he said that he just peppered sprayed—or bear sprayed an
individual who was a known gang banger, registered gang banger from . . .
LA. And he stated that that guy was looking for him and was going to—
wanted to kill him.” Defendant said he was lost and looking for a place to
stay, and he was concerned the cops might find him. Defendant remained in
the area for about an hour to 90 minutes and drank a beer and smoked two
cigarettes. Weinrich was concerned for his own safety because defendant had
a large knife in the rear pocket of his shorts.
      Defendant’s son Jesse Saner testified he met Martinez at the
Hospitality House in Fort Bragg.1 He thought Martinez was “one of the nicer
guys” who “talked about God and stuff like that.” Jesse introduced Martinez
to defendant. Later, defendant started leaving Jesse voicemails saying
Martinez was causing him problems and Jesse had to “get this guy out of
here.” Defendant was “extremely fearful” and said Martinez beat him up and
broke some ribs. After a week or two of messages, Jesse went to defendant’s
place to tell Martinez to leave, but defendant said they made amends and had
forgiven each other.
      Defendant’s cousin testified that a few days before the shooting,
defendant asked him to go with defendant to get a restraining order against
Martinez because he feared for his life. Defendant “looked pretty scared,
frantic.” An acquaintance of defendant’s testified that around late July or
early August of 2017, defendant was looking for a place to hide out from a



      1 Jesse described the Hospitality House as a place that gave out free
lunches and allowed people to stay, but there were “pretty bad characters in
there.”

                                        7
guy who was after him. Defendant told the acquaintance that he might have
to “shoot the guy” to protect himself. Another witness testified that Martinez
“was pretty aggressive” and muscular.
      David Evans, who managed the Navarro General Store, got along with
both defendant and Martinez for the most part. He testified that defendant
“definitely was terrified of the situation” with Martinez. On one occasion,
defendant said Martinez hit him, and defendant had a black eye and looked
“banged up a little bit.” Defendant “beg[ed]” Evans for help and said, “You
don’t understand. He’s going to kill me. He’s going to get me.” Evans
described defendant as “very shaky, he would be trembling,” although Evans
did not know “how much was the alcoholism.”
      Evans recalled seeing Martinez parked in front of the store sitting in
his truck a few times. Evans asked what he was up to, and Martinez
responded that he was waiting for defendant and, “I am going to get him.” A
few days later, Martinez was parked in front of the store again. Martinez
said, “Everything is good, but I am getting him.” Evans asked Martinez what
he meant, and he said, “I’m making him go crazy. You will see. He’s almost
there,” and “I am going to get him so he blows his own brains out.” Evans
testified that Martinez told him at least three or four times that he was
trying to drive defendant crazy so he would kill himself. Evans did not think
Martinez was joking.
      Psychologist Kevin Kelly testified as an expert in forensic psychology.
He assessed defendant’s mental status in jail and diagnosed him with
schizoaffective disorder in combination with alcohol and prescription drug
abuse.2


      2Kelly testified defendant was anxious, depressed, highly dependent,
and psychologically masochistic. He further described him as a “sad sack,”

                                       8
      Regarding defendant’s claim that he may have blacked out from
drinking, Kelly testified that a person who is blacked out may appear
functional to others and that “the main feature of a blackout is the person
themselves does not remember that at [a] later point.”
      On cross-examination, Kelly testified nothing in his testing of
defendant indicated he was unable to premeditate a murder. Defendant did
not suffer from hallucinations or delusions and his memory was not impaired.
Kelly agreed that evidence showing defendant was able to plan by taking
gloves, bear spray, and a knife with him when he went to confront Martinez
on the evening of the shooting indicated “some kind of coherent thought
patte[r]n.”
      A blood sample was drawn from defendant around 1:30 a.m. August 7.
The blood alcohol content was .06 percent, and hydrocodone, an opiate
analgesic, and clonazepam, a benzodiazepine typically prescribed for anxiety,
were detected. Testifying as an expert in forensic toxicology, criminalist
Jennifer Batt explained hydrocodone is a central nervous system depressant
that tends to make people sleepy, “may affect their ability to make decisions
cognitively,” and may affect coordination and muscle control. Clonazepam
has some similar effects; both drugs “can impair motor skills, can impair
judgment and can impair cognition.” Taking the drugs with alcohol could
increase the sedating effects and blackouts are a possibility.
      Assuming defendant stopped drinking at 7:00 p.m. (around the time of
the shooting), forensic toxicology expert Kristina Rosenfeld estimated
defendant’s blood alcohol content at that time was around .15 to .25 percent.


who had “a litany of complaints about how unfair people have been to [him]
all his life. His brothers when he was younger. His parents, mother, failed
marriages.” By defendant’s account, “almost everyone . . . wronged him in
some way.”

                                       9
Rosenfeld testified that a blackout, meaning “you are conscious, yet unable to
remember that an event occurred,” is “probably likely” for an average
experienced drinker when his blood alcohol content is at .2 percent. On cross-
examination, she agreed there is no standard measurement for when a
person would experience a blackout or for whether “somebody could not form
the intent to premeditatedly kill somebody.”
      Dr. Apfel testified defendant was his patient since January 2013. He
treated defendant for chronic back pain and prescribed hydrocodone.
Defendant was prescribed 40 milligrams of hydrocodone per day, to be taken
in 10 milligram tablets every six hours. He was also prescribed clonazepam
for anxiety. Testifying as an expert regarding the effects of alcohol and drugs
on the human body, Apfel estimated the amount of hydrocodone in
defendant’s system at 7:00 p.m. (around the time of the shooting) was
equivalent to taking three or four 10-milligram tablets at once assuming
defendant did not take any additional medication after 7:00 p.m. He testified
the additive effects of hydrocodone, clonazepam, and alcohol taken together
could cause nausea, vomiting, dehydration, dizziness, loss of coordination,
marked inhibitions, and abnormal behaviors. A blackout would be possible.
A person could lose consciousness, meaning pass out. On cross-examination,
Dr. Apfel testified that defendant denied any injury or trauma at his checkup
on July 28, 2017.
      Defendant was 60 years old at the time of the trial. He considered
himself an alcoholic and testified he drank “about a 12-pack a day” up to
“about 18 beers a day or something like that.” He testified that he previously
lived in San Pedro, where he was beaten up and robbed three times by gang
members who were Southsiders.




                                      10
      Defendant met Martinez through Jesse (defendant’s son) and invited
him to his place. Defendant rented a 10-acre property in Navarro.3 He let
Martinez stay in a motor home about 30 feet from his cabin. For the first few
weeks, Martinez “seemed okay”; he helped defendant take care of the
property. Martinez told defendant that he was in a gang, “Southsider gang,
18th street gang down there in Los Angeles” and showed him his gang
tattoos.4 Martinez said he stabbed someone to death, and he was in prison
for nine years for manslaughter. After a few weeks staying on the property,
Martinez said to defendant, “oh, you could kill somebody out here, and
nobody would ever even know about it.”
      Defendant helped Martinez get a job, and after Martinez was paid, “he
started acting weird and like he was on drugs.” On the weekend, Martinez
“would be up all night . . . pounding on the motor home.” Defendant kicked
Martinez out three times, but “he kept coming back saying he wouldn’t do it
anymore.” Defendant “kept taking him back because [Martinez] was paying
[him] . . . about $200 a month” to stay in the motor home, and defendant
needed the money.
      Defendant testified that on one occasion, Martinez hit him in the chest
and face and may have cracked a rib. Defendant did not call the police about
this incident because he thought he had warrants in Los Angeles for drunk
driving.
      Defendant kicked Martinez out for good on July 4. Later that day,
Martinez returned to the property. Defendant had his shotgun, and Martinez
said, “you better keep that shotgun on you because . . . if I see you on [the]


      3   Defendant and Ohm lived on the same street.
      4Detective Espinoza testified Martinez had tattoos that resembled
gang tattoos, including ones that read “18th street” and “Southsider.”

                                       11
streets, I’m going to beat the shit out of you. And I’m going to kill you. I’m
going to kill your dog and break all [the] windows out of your car.” Martinez
threw a rock and broke the back window of defendant’s car. A few days later,
three windows were broken in defendant’s motor home, and defendant
assumed Martinez did it.
      One day in early July, defendant drove drunk, and as a result, he lost
his car,5 and he spent July 12 to 25 in jail. When defendant got out of jail, he
found Martinez in his house with a girl. Martinez told defendant the
landlord had come by and said he wanted defendant to move out by the end of
the month. Martinez said the landlord told him to take defendant’s
belongings out of the cabin and put them in his motor home. Defendant
realized his tools were missing, and he called the police. He testified that
Martinez “just took over my house and stole everything I owned” while he
was in jail. Despite this, defendant asked Martinez if he wanted to sell his
van, and defendant bought it from him for $100. Later, Martinez wanted his
van back and told defendant he owed him more money. On August 1,
Martinez broke the windshield of the van and left, and the next day,
defendant went to the courthouse to get restraining order papers to fill out.
      Defendant testified that Martinez threatened him at least five to seven
times. The last time was August 5. Defendant testified he was afraid of
Martinez and scared for his life. He thought Martinez was serious because
he had gang tattoos, and he said his cousin was a shot caller in prison.
      On August 6, defendant “just wanted to get drunk and forget about
everything.” He testified he did not remember leaving his home that evening.
He did not recall talking to Ohm, being arrested, or talking to Detective


      5Defendant testified he drove drunk and “got stuck in the forest. And
then the exhaust pipe lit some branches on fire, and [his] car burned up.”

                                       12
Espinoza. Defendant testified he did not intend to shoot Martinez. Asked
how he felt in the weeks leading up to August 6, he responded, “Just I was
afraid for my life. I was frustrated. I wasn’t getting any help from my
friends or the law enforcement agency. Or I just felt like I was all alone.
Like I was, you know, I’m all alone on 10 acres of land with some crazy guy
coming by my house on [a] regular basis breaking my windows out. And
stealing my stuff. And threatening my life. I didn’t—I didn’t know what to
do. I was—I was just at a loss of things to do. Avenues to try, whatever.”
      On cross-examination, the prosecutor asked about defendant’s prior
criminal convictions. Defendant did not deny that he was convicted of
brandishing a weapon and threatening somebody; he explained he pulled a
knife on people who followed him down an alley.
      Recordings of defendant’s 911 calls were played for the jury. On July
29, defendant told the dispatcher that Martinez stole all his stuff, including
tools worth $3,000 or $4,000. On August 2, defendant reported that Martinez
had threatened to kill him the previous day and now Martinez was back at
defendant’s house threatening him again. He told the dispatcher Martinez
was blocking his driveway with his truck and he had a “big . . . butcher knife
that he carries with him everywhere.” The dispatcher asked whether
defendant had any weapons law enforcement should know about, and he said
he did not have any weapons.6 Defendant said the police had been there the
previous day and told Martinez not to come back.
                                DISCUSSION
A.    Defense Counsel’s Failure to Object to Evidence Defendant Had a Knife



      6 At trial, defendant testified he did not tell the dispatcher he had any
weapons because he had a felony on his record from a long time ago, and he
did not want to get in trouble for it.

                                       13
      Defendant contends defense counsel was prejudicially ineffective in
failing to object to evidence that a knife was found on his person at the time
of his arrest. He relies on People v. Barnwell (2007) 41 Cal.4th 1038
(Barnwell), in which the court observed, “When the prosecution relies on
evidence regarding a specific type of weapon, it is error to admit evidence
that other weapons were found in the defendant’s possession, for such
evidence tends to show not that he committed the crime, but only that he is
the sort of person who carries deadly weapons.” (Id. at p. 1056; see People v.
Riser (1956) 47 Cal.2d 566, 577 [same].)
      “When examining an ineffective assistance claim, a reviewing court
defers to counsel’s reasonable tactical decisions, and there is a presumption
counsel acted within the wide range of reasonable professional assistance. It
is particularly difficult to prevail on an appellate claim of ineffective
assistance. On direct appeal, a conviction will be reversed for ineffective
assistance only if (1) the record affirmatively discloses counsel had no
rational tactical purpose for the challenged act or omission, (2) counsel was
asked for a reason and failed to provide one, or (3) there simply could be no
satisfactory explanation. All other claims of ineffective assistance are more
appropriately resolved in a habeas corpus proceeding.” (People v. Mai (2013)
57 Cal.4th 986, 1009 (Mai); accord, People v. Mendoza Tello (1997) 15 Cal.4th
264, 266–267 [habeas corpus is the more appropriate procedure to address an
ineffective assistance of counsel claim because it may include evidence of an
attorney’s reasons for making the complained-of decision, which is outside
the appellate record].)
      In this case, the record is silent as to why defense counsel did not move
to exclude evidence of the knife. Defendant asserts this is one of those rare
cases where there could be no conceivable tactical purpose for counsel’s



                                        14
failure to object to the evidence. We disagree. We discern two possible
reasons for counsel’s omission.
      First, we agree with the Attorney General that defense counsel
reasonably could have determined that seeking to exclude the evidence was
unnecessary because the jury would infer defendant was carrying the knife in
self-defense, which would tend to corroborate defendant’s testimony that he
feared Martinez. Further, the jury heard evidence of defendant reporting to a
911 dispatcher on August 2 that Martinez carried a big butcher knife
everywhere. That defendant later was found armed with a knife would be
understandable under these circumstances. Counsel also may have figured
the jury would learn that defendant carried a knife for self-defense anyway
once defendant decided to testify on his own behalf.7
     Second, although evidence showing a defendant possessed a weapon is
not admissible to establish “he is the sort of person who carries deadly
weapons” (Barnwell, supra, 41 Cal.4th at p. 1056; Evid. Code, § 1101, subd.
(a)), such evidence is admissible if relevant to an issue other than propensity.
(See People v. Nguyen (2015) 61 Cal.4th 1015, 1072–1073 [evidence of
firearms connected to the defendant but not to the charged shootings was
relevant and admissible to show the defendant “was a gang member at war
with a rival gang”]; People v. Cox (2003) 30 Cal.4th 916, 955–957 [guns found
in the defendant’s car were relevant “as weapons that could have been used
to coerce the victims into defendant’s car or otherwise subdue them, ‘in




      7 Recall the prosecution asked about defendant’s prior conviction for
brandishing a weapon in cross-examination. Defendant described the
incident leading to the conviction: “There was two people following me down
the alley at night and they look [like] gang members, and I pulled my knife
on them and told them to stay away from me.”

                                      15
furtherance of the criminal plan’ to kill them”], disapproved on other grounds
by People v. Doolin (2009) 45 Cal.4th 390, 421, fn. 22.)
      In People v. Jablonski (2006) 37 Cal.4th 774, for example, when the
defendant was arrested out-of-state a few days after he murdered two
women, he was found with a roll of duct tape, homemade wire handcuffs, and
a stun gun. In response to defense objections to evidence of the handcuffs
and stun gun, the prosecutor argued the items showed defendant was
“prepared to restrain or immobilize the victims . . . and they were therefore
relevant to premeditation.” (Id. at p. 821.) Our Supreme Court agreed the
evidence was relevant and admissible, reasoning, “premeditation was a
disputed fact and evidence that defendant carried devices to the crime scene
that could have been used to restrain or immobilize the victims was relevant
to premeditation.” (Ibid.)
      Here, defendant was arrested shortly after the shooting with gloves,
bear spray, and a knife. Defense counsel, aware of the foregoing authority,
may have determined that a motion to exclude the knife likely would be
overruled on the ground the evidence was relevant to show planning and
premeditation. Given the defense of unconsciousness, counsel may have
thought the evidence also could be relevant to show defendant’s general
awareness of his actions. As we have seen, the prosecutor relied on the
evidence to elicit testimony from Dr. Kelly that taking gloves, bear spray, and
a knife to confront Martinez showed defendant was able to think coherently
the evening he killed Martinez. “Where a sound legal basis exists for the
admission of evidence, an attorney is not ineffective for failing to object to its
introduction.” (People v. Seumanu (2015) 61 Cal.4th 1293, 1313.)




                                        16
      On this record, we reject defendant’s claim that defense counsel was
ineffective for failing to object to evidence he had a knife when he was
arrested.
B.    Lack of Jury Instruction on Imperfect Self-Defense
      Defense counsel requested CALCRIM No. 571, the jury instruction on
voluntary manslaughter, imperfect self-defense. The trial court denied the
request, reasoning there was no evidence of “imminent danger to Mr. Saner
from Mr. Martinez at the time that the fatal wound occurred.”
      On appeal, defendant claims the trial court erred when it failed to
instruct the jury, sua sponte, on voluntary manslaughter based on imperfect
self-defense. We disagree.
      A trial court has a sua sponte duty to instruct the jury “on all theories
of a lesser included offense which find substantial support in the evidence.”
(People v. Breverman (1998) 19 Cal.4th 142, 162.) It is not that “ ‘any
evidence, no matter how weak’ ” warrants instructions on lesser included
offenses; rather “such instructions are required whenever evidence that the
defendant is guilty only of the lesser offense is ‘substantial enough to merit
consideration’ by the jury.” (Ibid.)
      An unlawful killing with “malice aforethought” is murder. (Pen. Code, 8
§ 187.) Malice is negated, and an intentional killing is reduced to the lesser
included offense of voluntary manslaughter, when the defendant acts upon a
heat of passion or “kills in the unreasonable, but good faith, belief that deadly
force is necessary in self-defense.” (People v. Lee (1999) 20 Cal.4th 47, 59.)
      “Imperfect self-defense . . . arises when a defendant acts in the actual
but unreasonable belief that he is in imminent danger of death or great bodily
injury.” (People v. Duff (2014) 58 Cal.4th 527, 561, italics added.) “[P]urely


      8   Further undesignated statutory references are to the Penal Code.

                                       17
delusional perceptions of threats to personal safety cannot be relied upon to
claim unreasonable self-defense.” (People v. Elmore (2014) 59 Cal.4th 121,
138–139.)
      In this case, there was no evidence defendant held a good faith but
unreasonable belief that Martinez posed an imminent danger to him when he
killed Martinez. The evidence showed Martinez was sitting down to eat
dinner on Ohm’s property unaware of defendant’s presence when defendant
approached and sprayed pepper spray or other chemical irritant; when
Martinez tried to get away from defendant, defendant shot him in the back.
Nor did defendant testify that he thought Martinez was an imminent danger
to him at the time of the shooting.
      Defendant acknowledges the absence of affirmative evidence but
argues, “Although there was no evidence of any particular act of aggression
by Martinez the day of, or within hours of, the shooting, a reasonable jury
could not rule out such an act.” It should go without saying, however, that
speculation about what might have happened between Martinez and
defendant after Pastor Moyer dropped defendant off at his home does not rise
to the level of substantial evidence that would require a sua sponte
instruction on imperfect self-defense.
      Defendant next argues the evidence was sufficient for the jury to find
that defendant believed “he faced mortal danger at the time of the shooting.”
But imperfect self-defense requires the defendant believe the danger is
imminent when he kills. “To satisfy the imminence requirement, ‘[f]ear of
future harm—no matter how great the fear and no matter how great the
likelihood of the harm—will not suffice. The defendant’s fear must be of
imminent danger to life or great bodily injury. “ ‘[T]he peril must appear to
the defendant as immediate and present and not prospective or even in the



                                         18
near future. An imminent peril is one that, from appearances, must be
instantly dealt with.’ . . .” Put simply, the trier of fact must find an actual
fear of an imminent harm.’ ” (People v. Trujeque (2015) 61 Cal.4th 227, 270.)
We reiterate, there was no evidence defendant believed Martinez posed an
imminent danger when he killed him. Defendant testified about his state of
mind but never suggested he killed Martinez because he believed Martinez
posed an imminent threat that had to be “instantly dealt with” at the time he
shot Martinez. Instead, defendant testified that he did not remember the
shooting at all and that he did not intend to shoot Martinez.
      On this record, there was no evidence that defendant was guilty of only
voluntary manslaughter based on imperfect self-defense substantial enough
to merit consideration by the jury. Accordingly, the trial court did not err in
declining to give an instruction on imperfect self-defense.
C.    Defense Counsel’s Failure to Object to the Prosecutor’s Discussion of
      Provocation in Closing Argument
      Defendant argues defense counsel was prejudicially ineffective in
failing to object to the prosecutor’s misstatement of the law on provocation
and second degree murder. We are not persuaded.
      1.    Background
      Provocation may reduce first degree murder to second degree murder or
voluntary manslaughter. “To reduce a murder to second degree murder,
premeditation and deliberation may be negated by heat of passion arising
from provocation. [Citation.] If the provocation would not cause an average
person to experience deadly passion but it precludes the defendant from
subjectively deliberating or premeditating, the crime is second degree
murder.” (People v. Hernandez (2010) 183 Cal.App.4th 1327, 1332, italics
added.) If, in addition to provoking the defendant subjectively, “the
provocation would cause a reasonable person to react with deadly passion,


                                        19
the defendant is deemed to have acted without malice so as to further reduce
the crime to voluntary manslaughter.” (Ibid.)
      The jury in this case was properly instructed on murder (CALCRIM No.
520), first degree murder (CALCRIM No. 521), and voluntary manslaughter,
heat of passion (CALCRIM No. 570). The jury was also given CALCRIM No.
522, which provides: “Provocation may reduce a murder from first degree to
second degree and may reduce a murder to manslaughter. The weight and
significance of the provocation, if any, are for you to decide. [¶] If you
conclude that the defendant committed murder but was provoked, consider
the provocation in deciding whether the crime was first or second degree
murder. Also, consider the provocation in deciding whether the defendant
committed murder or manslaughter.”
      In closing argument, the prosecutor misstated the law on provocation
and second degree murder. After advocating for a verdict of first degree
murder, the prosecutor addressed second degree murder. She argued
defendant did not meet the criteria and said, “provocation talks about the fact
that it’s not just provocation, and that the defendant acts rashly, under
intense emotional, but an average person, a person of average disposition that
in that situation to act, it would have caused them to act rashly, without due
deliberation to cause you to act from passion rather than judgment. [¶] He
didn’t act rashly. And he wasn’t under intense emotions.” (Italics added.)
The prosecutor did not mention “voluntary manslaughter” at all, and then
moved on to discussing involuntary manslaughter based on voluntary
intoxication.
      Thus, it appears the prosecutor mistakenly conflated second degree
murder based on provocation—which only requires provocation that
precludes the defendant himself from subjectively deliberating or



                                        20
premeditating—and voluntary manslaughter based on provocation—which
further requires “[t]he provocation would have caused a person of average
disposition to act rashly and without due deliberation, that is, from passion
rather than from judgment” (CALCRIM No. 570).
      The jury was also instructed, “If you believe that the attorneys’
comments on the law conflict with my instructions, you must follow my
instructions.” (CALCRIM No. 200.)
      2.    Analysis
      As we have described, we defer “to counsel’s reasonable tactical
decisions, and there is a presumption counsel acted within the wide range of
reasonable professional assistance.” (Mai, supra, 57 Cal.4th at p. 1009.) Our
Supreme Court has repeatedly observed that “failure to object only rarely
constitutes ineffective representation.” (People v. Caro (2019) 7 Cal.5th 463,
514 [rejecting claim of ineffective assistance based on failure to object to
prosecutor’s closing argument]; (People v. Gray (2005) 37 Cal.4th 168, 207
[same]; People v. Wharton (1991) 53 Cal.3d 522, 567 [same].)
      Here, the record is silent as to why defense counsel did not object to the
prosecutor’s misstatement. The defense theory was that defendant was
guilty of only manslaughter either because he was unconscious or because he
acted in an objectively reasonable heat of passion, while the prosecution’s
theory was that defendant was guilty of first degree murder. As the Attorney
General suggests, defense counsel may have refrained from objecting because
he did not want to highlight the prosecutor’s argument or the theory
defendant might be guilty of second degree murder. (See People v. Wharton,
supra, 53 Cal.3d at p. 567 [“counsel might not have wanted to highlight the
point with the jury”].) Weighing the potential downside of highlighting
second degree murder against the need for the jury to be correctly educated



                                       21
on the law, counsel reasonably may have decided not to object because the
jury instructions were correct and complete and the jury was specifically told
to follow the jury instructions rather than attorney comments.
      Further, even if we assume deficient performance, defendant has not
shown prejudice. (Mai, supra, 57 Cal.4th at p. 1009 [a claim of ineffective
assistance of counsel requires a showing of “resulting prejudice, i.e., a
reasonable probability that, but for counsel’s deficient performance, the
outcome of the proceeding would have been different].)
      Defendant suggests the prosecutor’s misstatement may have caused
the jury to reach a verdict of first degree murder even if one or more of the
jurors found Martinez’s ongoing behavior “drove [defendant] to act rashly and
impulsively” but the behavior was not “sufficient to cause an ordinary person
to act in a deadly rage.” However, the jury was instructed that first degree
murder requires the prosecution to prove the defendant “acted willfully,
deliberately, and with premeditation” and “[a] decision to kill made rashly,
impulsively, or without careful consideration is not deliberate and
premeditated.” (CALCRIM No. 521, italics added.)9 If, as defendant
surmises, one or more of the jurors determined that defendant acted “rashly
and impulsively,” then they could not have found he committed first degree
murder following the jury instruction given.
      We do not believe it is reasonably likely the jury understood the
prosecutor’s passing reference to “a person of average disposition” to mean
defendant could be found guilty of first degree murder even if he acted rashly


      9 The jury was further instructed: “The People have the burden of
proving beyond a reasonable doubt that the killing was first degree murder
rather than a lesser crime. If the People have not met this burden, you must
find the defendant not guilty of first degree murder and the murder is second
degree murder.” (CALCRIM No. 521.)

                                       22
and impulsively. But, even if the jury thought that was what the prosecutor
meant, the trial court told the jury, “If you believe that the attorneys’
comments on the law conflict with my instructions, you must follow my
instructions.” (CALCRIM No. 200.) Because we presume the jury followed
the court’s instructions rather than any conflicting statement by the
prosecutor (People v. Holt (1997) 15 Cal.4th 619, 662), defendant fails to
demonstrate prejudice.
D.    Sufficiency of the Evidence of Use of Dangerous or Deadly Weapon
      Defendant next contends there was insufficient evidence to support the
jury’s finding that he used a dangerous or deadly weapon.
      “ ‘[T]o find “true” a section 12022(b) allegation, a fact finder must
conclude that, during the crime or attempted crime, the defendant himself or
herself intentionally displayed in a menacing manner or struck someone with
an instrument capable of inflicting great bodily injury or death. . . .’ . . . In
determining whether an object . . . has been used as a dangerous or deadly
weapon, ‘the trier of fact may consider the nature of the object, the manner in
which it is used, and all other facts relevant to the issue.’ ” (People v. Blake
(2004) 117 Cal.App.4th 543, 555 (Blake), italics added; see CALCRIM No.
3145.)
      Here, Ohm testified defendant “fogg[ed]” the picnic table where he and
Martinez were sitting with “a can of pepper spray or mace” before shooting
Martinez in the back, and Weinrich (the logger who came across defendant in
the woods) testified that shortly after the shooting, defendant said he had
just pepper sprayed or bear sprayed a “gang banger” who “wanted to kill




                                        23
him,” apparently referring to Martinez. Further, Jesse testified defendant
told him he had to use pepper or bear spray on Martinez. 10
      The Attorney General argues Ohm’s testimony was sufficient to
support the jury’s finding. He notes that courts have recognized chemical
sprays such as pepper spray and mace are capable of causing great bodily
injury, citing Blake, supra, 117 Cal.App.4th 543. In Blake, the Court of
Appeal concluded evidence that a chemical spray was used to temporarily
disable robbery victims was sufficient to support a dangerous weapon finding.
(Id at p. 559.) The Blake court observed, “Most [out-of-state] courts have
found tear gas, mace or pepper spray to be dangerous or deadly weapons
capable of inflicting great bodily injury.” (Id. at p. 557.)
      In his reply brief, defendant does not dispute that pepper spray and
mace are capable of causing great bodily injury. Instead, he argues Ohm’s
“conjectural lay opinion . . . as to the nature of the spray” was insufficient to
establish the substance he sprayed was pepper spray or mace. Defendant’s
argument, however, ignores the testimony of Weinrich and Jesse, which show
defendant himself told them he used pepper spray or bear spray on Martinez.
      In Blake, the appellate court found sufficient evidence of use of a
dangerous or deadly weapon where the victim testified the defendant took a
canister out of his purse and said, “Give me money or I am going to mace
you.” (117 Cal.App.4th at p. 548.) In this case, there was evidence defendant
sprayed a substance apparently intended to debilitate or disorient Martinez
and Ohm, and when Martinez tried to get away, defendant shot him in the
back. There was also evidence defendant admitted to two witnesses that he



      10 Jesse’s testimony came about when defense counsel asked whether
his father had pepper or bear spray. He responded, “I can’t remember if he
had it, but he told me that yeah he had to use it on Willy [Martinez].”

                                        24
used pepper spray or bear spray on Martinez. We conclude this was
sufficient evidence to establish defendant used a chemical spray (such as
pepper spray, bear spray, or mace) as a dangerous or deadly weapon. (See
Blake, supra, 117 Cal.App.4th at p. 559.)
E.    Failure to Impose or Strike the Weapon Enhancement
      The trial court did not impose the one-year term for use of a dangerous
or deadly weapon under section 12022, subdivision (b)(1), and did not
expressly strike the enhancement either. The Attorney General urges that
we remand the matter for the court to strike or impose the term for the
enhancement, and defendant does not object. (See People v. Irvin (1991) 230
Cal.App.3d 180, 192 [a trial court’s failure to either strike or impose an
enhancement is an unauthorized sentence that can be corrected by remand of
defendant’s appeal].) We will remand the matter for resentencing.
                               DISPOSITION
      The matter is remanded to the trial court to exercise its discretion
whether to impose or strike the enhancement under section 12022,
subdivision (b)(1). The judgment is otherwise affirmed.




                                       25
                                 _________________________
                                 Miller, J.


WE CONCUR:


_________________________
Kline, P.J.


_________________________
Stewart, J.




A159086, People v. Saner




                            26